IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40528

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 646
                                                )
       Plaintiff-Respondent,                    )     Filed: August 28, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
BRUCE MARVIN RODERICK,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Thomas F. Neville, District Judge.

       Order revoking probation and requiring execution of unified sentence of ten years,
       with two years determinate, for felony operating a motor vehicle while under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Bruce Marvin Roderick pled guilty to felony operating a motor vehicle while under the
influence, Idaho Code §§ 18-8004, 18-8005(5). The district court imposed a unified sentence of
ten years, with two years determinate, and retained jurisdiction. After Roderick completed a
period of retained jurisdiction, the district court suspended the sentence and placed Roderick on
probation. Subsequently, Roderick admitted to violating terms of his probation. The district
court consequently revoked probation and ordered execution of the underlying sentence.
Roderick appeals, contending the district court abused its discretion by revoking probation and
by failing to reduce his sentence.



                                               1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues that
are properly made part of the record on appeal. Id.
       After a probation violation has been established, the court may order that the suspended
sentence be executed or, in the alternative, the court is authorized under Idaho Criminal Rule 35
to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at 327; State v. Marks, 116 Idaho
976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A court’s decision not to reduce a sentence after
revoking probation will be disturbed on appeal only upon a showing that the trial court abused its
discretion. State v. Hannington, 148 Idaho 26, 27, 218 P.3d 5, 7 (Ct. App. 2009); Marks, 116
Idaho at 978, 783 P.2d at 317.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). When we review a sentence that is
ordered into execution following a period of probation, we will examine the entire record
encompassing events before and after the original judgment. Hanington, 148 Idaho at 29, 218
P.3d at 8. We base our review upon the facts existing when the sentence was imposed as well as


                                                 2
events occurring between the original sentencing and the revocation of the probation. Id. Thus,
this Court will consider the elements of the record before the trial court that are properly made
part of the record on appeal and are relevant to the defendant’s contention that the trial court
should have reduced the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho
at 621, 288 P.3d at 838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say the district court abused its discretion either in revoking probation or in ordering execution of
Roderick’s underlying sentence without reduction. Therefore, the order revoking probation and
directing execution of Roderick’s previously suspended sentence is affirmed.




                                                 3